DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. 
The application and claims relate to an optical film-thickness measuring device which measures film thickness during polishing, and a method used to simulate multiple parameters used during polishing to select an optimal set of parameters.  As described in the Specification, and corresponding to claim 1, the method includes:
1) storing a plurality of parameter sets, each constituting an “operation recipe”
2) simulating the change film thickness over time by using the plurality of parameter sets and data of reference spectra obtained from measurements of actual polished wafers
3) evaluating the simulation and calculating “evaluation values” for the plurality of parameter sets
4) using the evaluation values to choose an optimum one of the plurality of parameter sets
See Spec. 23:3 – 30:14.
Applicant argues that the cited portions of Feng do not teach the claim limitation “performing simulation of change in film thickness with polishing time with use of the plurality of parameter sets and data of reference spectra”. Remarks 8. Specifically, Applicant refers to Feng [0056] and [0086], which refer to computed reference spectra, to support that Feng does not teach or suggest the claim limitation. Feng is cited in the Final Rejection as teaching “performing simulation of substrate processing over time with use of the plurality of parameter sets and data of reference spectra of reflected light from a processed substrate”, with references Benvegnu and David cited for specific aspects regarding film thickness. 
Feng teaches optimizing a substrate profile by simulating sets of process parameters, evaluating the simulation to produce evaluation values (“cost values”), and using the cost values to optimize the parameters. See Feng [0012], [0070]-[0071], [0088], [0117], Fig. 3.
The cited portion of Feng, [0086]-[0087], is described as corresponding to the embodiment of Fig. 4. For clarity, Fig. 4 is reproduced below. 

    PNG
    media_image1.png
    594
    714
    media_image1.png
    Greyscale

As shown by the arrows, the process of Fig. 4 teaches that the simulation (404) uses the measured data of reference spectra (414) to determine the plurality of parameter sets (424, 426) and therefore teaches, as stated in the Final Rejection, “performing simulation of substrate processing over time with use of the plurality of parameter sets and data of reference spectra of reflected light from a processed substrate”.  See also [0120], which describes “a set of measured profiles … used as inputs to train, optimize, and improve the computerized [] models as described herein”. The rejection of independent claims 1, 8, and 15 have been updated for clarity without modifying the grounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (U.S. PGPub 2019/0311083) in view of Benvegnu (U.S. PGPub 2007/0218812) and David (U.S. PGPub 2014/0176949).
Regarding claim 1, Feng teaches a method of determining an optimum operation recipe for an optical measuring device configured to measure a property of a substrate during processing ([0011]-[0012], feature profile; [0135], generating etch parameter from in situ optical monitoring), comprising: 
storing in a memory a plurality of parameter sets each including a plurality of recipe parameters constituting an operation recipe ([0064], process parameters; [0116]-[0117], using sets of process parameters to optimize the process simulation model; [0134], memory stores the process simulation model (EPM) which receives the process parameters as input); 
performing simulation of substrate processing over time with use of the plurality of parameter sets and data of reference spectra of reflected light from a processed substrate ([0056], computational prediction for substrate process over time; [0086]-[0087] process simulation model, embodiment of Fig. 4; Fig. 4, experimental spectra used in process simulation model input), the reference spectra being stored in a data server ([0146], data stored in databases, Fig. 8); inputting at least one index value for evaluating a manner of the change in substrate property into an evaluation calculation formula to calculate a plurality of comprehensive evaluation values for the plurality of parameter sets ([0071], [0088], cost value (evaluation value) for the model calculated from cost function (evaluation calculation formula), and selecting an optimum one of the plurality of parameter sets based on the plurality of comprehensive evaluation values ([0070], [0117]).
Feng does not explicitly teach wherein the measuring device is an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, wherein the simulation is of change in film thickness with polishing time, and wherein the index value is for evaluating a manner of the change in film thickness.
Benvegnu teaches an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing (Figs. 7A-7B), evaluating a model for the change in film thickness over time that uses a parameter ([0074]-[0076]), and evaluating the model relative to measured data for different parameter sets ([0068], [0077]).
David teaches an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, and determining a metric of fit between spectra using index values for evaluating a manner of the change in film thickness ([0094]-[0095], [0099]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Benvegnu and David with Feng such that the measuring device is an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, wherein the simulation is of change in film thickness with polishing time, and wherein the index value is for evaluating a manner of the change in film thickness for the purpose of applying the process model optimization method of Feng to substrate polishing (Feng, [0051]-[0052]) with appropriate parameter sets (Benvegnu, [0077]) and index values (Feng, [0071]; David, [0095]).
Regarding claim 2, the combination of Feng, Benvegnu, and David teaches wherein the evaluation calculation formula includes the one index value, at least one target value for the at least one index value, and at least one weighting factor multiplied by a difference between the at least one target value and the at least one index value (Feng, [0071]; the evaluation calculation formula uses a weighting factor multiplied by a difference between the at least one index value and the comparison value; David, [0090]; comparing the index value and a target value). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Benvegnu and David with Feng for the purpose of providing an optimized process model (Feng, [0072], David, [0076], [0090]).
Regarding claim 3, the combination of Feng, Benvegnu, and David teaches wherein the plurality of recipe parameters includes parameters of a filter applied to spectra obtained during polishing of a substrate, normalization parameter for normalizing spectra obtained during polishing of a substrate, the number of data points for use in calculating a spatial average of spectra obtained during polishing of a substrate ([0068], [0077], [0079], [0101]-[0109]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Feng, Benvegnu, and David teaches wherein the at least one index value comprises at least one of a second index value indicating evaluation for smallness of a difference between an actually-measured value of a film thickness measured by a film-thickness measuring module and a film thickness obtained by the simulation, a third index value indicating evaluation of goodness of fit in shape between a spectrum produced in the simulation and a reference spectrum stored in the data server, a fifth index value indicating valuation for a linearity of the change in film thickness along polishing time (David, [0095], [0097]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Feng, Benvegnu, and David teaches wherein the reference spectra stored in the data server are spectra of reflected light that have been obtained when a plurality of substrates are actually polished (Feng, [0056], [0086]-[0087]; David, [0047]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 1.
Regarding claim 8, Feng teaches a system for determining an optimum operation recipe for an optical measuring device configured to measure a property of a substrate during processing ([0011]-[0012], feature profile; [0135], generating etch parameter from in situ optical monitoring), comprising: a recipe evaluation device including a memory storing a program therein and a processor configured to perform an arithmetic operation according to an instruction contained in the program, the memory storing therein a plurality of parameter sets each including a plurality of recipe parameters constituting an operation recipe ([0064], process parameters; [0116]-[0117], using sets of process parameters to optimize the process simulation model; [0134], memory stores the process simulation model (EPM) which receives the process parameters as input); a data server storing therein data of reference spectra of reflected light from a polished substrate ([0146], data stored in databases, Fig. 8); wherein the recipe evaluation device is configured to: perform simulation of substrate processing over time with use of the plurality of parameter sets and data of reference spectra of reflected light from a processed substrate ([0056], computational prediction for substrate process over time; [0086]-[0087] process simulation model, embodiment of Fig. 4; Fig. 4, experimental spectra used in process simulation model input); input at least one index value for evaluating a manner of the change in substrate property into an evaluation calculation formula to calculate a plurality of comprehensive evaluation values for the plurality of parameter sets ([0071], [0088], cost value (evaluation value) for the model calculated from cost function (evaluation calculation formula), and select an optimum one of the plurality of parameter sets based on the plurality of comprehensive evaluation values ([0070], [0117]).
Feng does not explicitly teach wherein the measuring device is an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, wherein the simulation is of change in film thickness with polishing time, and wherein the index value is for evaluating a manner of the change in film thickness.
Benvegnu teaches an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing (Figs. 7A-7B), evaluating a model for the change in film thickness over time that uses a parameter ([0074]-[0076]), and evaluating the model relative to measured data for different parameter sets ([0068], [0077]).
David teaches an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, and determining a metric of fit between spectra using index values for evaluating a manner of the change in film thickness ([0094]-[0095], [0099]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Benvegnu and David with Feng such that the measuring device is an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, wherein the simulation is of change in film thickness with polishing time, and wherein the index value is for evaluating a manner of the change in film thickness for the purpose of applying the process model optimization method of Feng to substrate polishing (Feng, [0051]-[0052]) with appropriate parameter sets (Benvegnu, [0077]) and index values (Feng, [0071]; David, [0095]).
Regarding claim 9, the combination of Feng, Benvegnu, and David teaches wherein the evaluation calculation formula includes the one index value, at least one target value for the at least one index value, and at least one weighting factor multiplied by a difference between the at least one target value and the at least one index value (Feng, [0071]; the evaluation calculation formula uses a weighting factor multiplied by a difference between the at least one index value and the comparison value; David, [0090]; comparing the index value and a target value). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Benvegnu and David with Feng for the purpose of providing an optimized process model (Feng, [0072], David, [0076], [0090]).
Regarding claim 10, the combination of Feng, Benvegnu, and David teaches wherein the plurality of recipe parameters includes parameters of a filter applied to spectra obtained during polishing of a substrate, normalization parameter for normalizing spectra obtained during polishing of a substrate, the number of data points for use in calculating a spatial average of spectra obtained during polishing of a substrate (Feng, [0068], [0077], [0079], [0101]-[0109]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 1.
Regarding claim 11, the combination of Feng, Benvegnu, and David teaches wherein the at least one index value comprises at least one of a second index value indicating evaluation for smallness of a difference between an actually-measured value of a film thickness measured by a film-thickness measuring module and a film thickness obtained by the simulation, a third index value indicating evaluation of goodness of fit in shape between a spectrum produced in the simulation and a reference spectrum stored in the data server, a fifth index value indicating valuation for a linearity of the change in film thickness along polishing time (David, [0095], [0097]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 1.
Regarding claim 12, the combination of Feng, Benvegnu, and David teaches wherein the reference spectra stored in the data server are spectra of reflected light that have been obtained when a plurality of substrates are actually polished (Feng, [0056], [0086]-[0087]; David, [0047]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 1.
Regarding claim 15, Feng teaches a recipe evaluation device for determining an optimum operation recipe for an optical measuring device configured to measure a property of a substrate during processing ([0011]-[0012], feature profile; [0135], generating etch parameter from in situ optical monitoring), comprising: a memory storing therein a program and a plurality of parameter sets each including a plurality of recipe parameters constituting an operation recipe, and a processor configured to perform an arithmetic operation according to an instruction contained in the program ([0064], process parameters; [0116]-[0117], using sets of process parameters to optimize the process simulation model; [0134], memory stores the process simulation model (EPM) which receives the process parameters as input), wherein the processor is configured to ([0133]-[0134]): perform simulation of substrate processing over time with use of the plurality of parameter sets and data of reference spectra of reflected light from a processed substrate ([0056], computational prediction for substrate process over time; [0086]-[0087] process simulation model, embodiment of Fig. 4; Fig. 4, experimental spectra used in process simulation model input), the reference spectra being stored in a data server ([0146], data stored in databases, Fig. 8); input at least one index value for evaluating a manner of the change in substrate property into an evaluation calculation formula to calculate a plurality of comprehensive evaluation values for the plurality of parameter sets ([0071], [0088], cost value (evaluation value) for the model calculated from cost function (evaluation calculation formula), and select an optimum one of the plurality of parameter sets based on the plurality of comprehensive evaluation values ([0070], [0117]).
Feng does not explicitly teach wherein the measuring device is an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, wherein the simulation is of change in film thickness with polishing time, and wherein the index value is for evaluating a manner of the change in film thickness.
Benvegnu teaches an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing (Figs. 7A-7B), evaluating a model for the change in film thickness over time that uses a parameter ([0074]-[0076]), and evaluating the model relative to measured data for different parameter sets ([0068], [0077]).
David teaches an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, and determining a metric of fit between spectra using index values for evaluating a manner of the change in film thickness ([0094]-[0095], [0099]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Benvegnu and David with Feng such that the measuring device is an optical film-thickness measuring device configured to measure a film thickness of a substrate during polishing, wherein the simulation is of change in film thickness with polishing time, and wherein the index value is for evaluating a manner of the change in film thickness for the purpose of applying the process model optimization method of Feng to substrate polishing (Feng, [0051]-[0052]) with appropriate parameter sets (Benvegnu, [0077]) and index values (Feng, [0071]; David, [0095]).
Regarding claim 16, the combination of Feng, Benvegnu, and David teaches wherein the evaluation calculation formula includes the one index value, at least one target value for the at least one index value, and at least one weighting factor multiplied by a difference between the at least one target value and the at least one index value (Feng, [0071]; the evaluation calculation formula uses a weighting factor multiplied by a difference between the at least one index value and the comparison value; David, [0090]; comparing the index value and a target value). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Benvegnu and David with Feng for the purpose of providing an optimized process model (Feng, [0072], David, [0076], [0090]).
Regarding claim 17, the combination of Feng, Benvegnu, and David teaches wherein the simulation of change in film thickness includes processing the reference spectra based on the recipe parameters to produce estimated spectra and determining a plurality of film thickness from the estimated spectra (Feng, [0050], [0058], determining initial profile through metrology, including reflectance data; Fig. 4, 402, initial feature profile inputted to simulation; Benvegnu, [0074]-[0077], Fig. 7B, 709-711, processing reference spectrum with parameter set to obtain calculated endpoint/corresponding to film thickness).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 1.
Regarding claim 18, the combination of Feng, Benvegnu, and David teaches wherein the reference spectra are spectra of reflected light from a substrate that is being actually polished (Feng, [0056], [0086]-[0087]; David, [0047]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 1.
Regarding claim 19, the combination of Feng, Benvegnu, and David teaches wherein the simulation of change in film thickness includes processing the reference spectra based on the recipe parameters to produce estimated spectra and determining a plurality of film thickness from the estimated spectra (Feng, [0050], [0058], determining initial profile through metrology, including reflectance data; Fig. 4, 402, initial feature profile inputted to simulation; Benvegnu, [0074]-[0077], Fig. 7B, 709-711, processing reference spectrum with parameter set to obtain calculated endpoint/corresponding to film thickness).  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 8.
Regarding claim 20, the combination of Feng, Benvegnu, and David teaches wherein the reference spectra are spectra of reflected light from a substrate that is being actually polished (Feng, [0056], [0086]-[0087]; David, [0047]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Feng, Benvegnu, and David for the reasons set forth in the rejection of claim 8.
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (U.S. PGPub 2019/0311083) in view of Benvegnu (U.S. PGPub 2007/0218812) and David (U.S. PGPub 2014/0176949) and further in view of Flock (U.S. PGPub 2013/0245985).
Regarding claim 6, the combination of Feng, Benvegnu, and David does not explicitly teach repeating the simulation and calculation of the comprehensive evaluation value for the plurality of substrates to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a variation in the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a smallest variation in the plurality of comprehensive evaluation values.
Flock teaches obtaining data based on different parameter sets, calculating comprehensive evaluation values from the data, repeating the obtaining and calculating to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a variation in the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a smallest variation in the plurality of comprehensive evaluation values ([0049]-[0051]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Flock with Feng, Benvegnu, and David such that the method comprises repeating the simulation and calculation of the comprehensive evaluation value for the plurality of substrates to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a variation in the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a smallest variation in the plurality of comprehensive evaluation values for the purpose of calibrating the parameters (Flock, [0049]). 
Regarding claim 7, the combination of Feng, Benvegnu, and David does not explicitly teach repeating the simulation and calculation of the comprehensive evaluation value for the plurality of substrates to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a sum of the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a largest or smallest sum of the plurality of comprehensive evaluation values.
Flock teaches obtaining data based on different parameter sets, calculating comprehensive evaluation values from the data, repeating the obtaining and calculating to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a sum of the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a smallest sum of the plurality of comprehensive evaluation values ([0053]-[0055]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Flock with Feng, Benvegnu, and David such that the method comprises repeating the simulation and calculation of the comprehensive evaluation value for the plurality of substrates to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a sum of the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a largest or smallest sum of in the plurality of comprehensive evaluation values for the purpose of calibrating the parameters (Flock, [0055]). 
Regarding claim 13, the combination of Feng, Benvegnu, and David does not explicitly teach repeating the simulation and calculation of the comprehensive evaluation value for the plurality of substrates to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a variation in the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a smallest variation in the plurality of comprehensive evaluation values.
Flock teaches obtaining data based on different parameter sets, calculating comprehensive evaluation values from the data, repeating the obtaining and calculating to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a variation in the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a smallest variation in the plurality of comprehensive evaluation values ([0049]-[0051]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Flock with Feng, Benvegnu, and David such that the method comprises repeating the simulation and calculation of the comprehensive evaluation value for the plurality of substrates to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a variation in the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a smallest variation in the plurality of comprehensive evaluation values for the purpose of calibrating the parameters (Flock, [0049]). 
Regarding claim 14, the combination of Feng, Benvegnu, and David does not explicitly teach repeating the simulation and calculation of the comprehensive evaluation value for the plurality of substrates to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a sum of the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a largest or smallest sum of the plurality of comprehensive evaluation values.
Flock teaches obtaining data based on different parameter sets, calculating comprehensive evaluation values from the data, repeating the obtaining and calculating to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a sum of the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a smallest sum of the plurality of comprehensive evaluation values ([0053]-[0055]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Flock with Feng, Benvegnu, and David such that the method comprises repeating the simulation and calculation of the comprehensive evaluation value for the plurality of substrates to obtain a plurality of comprehensive evaluation values for each parameter set, calculating a sum of the plurality of comprehensive evaluation values for each parameter set, wherein said selecting the optimum one of the plurality of parameter sets comprises selecting, from the plurality of parameter sets, an optimum parameter set with a largest or smallest sum of in the plurality of comprehensive evaluation values for the purpose of calibrating the parameters (Flock, [0055]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/               Primary Examiner, Art Unit 2812